PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hankerson, Rachel, LaNora
Application No. 15/003,240
Filed: 21 Jan 2016
For: Device and Method for Validating License Plate Tags, a/k/a PROOF

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed September 15, 2020, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to properly respond to the final Office action, mailed December 26, 2017, which set an extendable three month period for response. Applicant filed an amendment after final on March 13, 2018 which failed to place this application in prima facie condition for allowance, as was explained in the Advisory Action, mailed May 14, 2018. No further timely response was received in the Office. Therefore, the application became abandoned on March 27, 2018. A Notice of Abandonment was mailed on January 23, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has submitted a proper reply to the December 26, 2017 final Office action in the form of a Request for Continued Examination, the $325 fee and amendment as the required submission under 37 CFR 1.114, the petition fee of $500, and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the December 26, 2017 final Office action and the delay in filing a petition to revive the application. The entire delay appears to be unintentional . Accordingly, the petition under 37 CFR 1.137(a) is granted.



Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET